Per Curiam.
{¶ 1} Pursuant to Gov.Bar R. VII(5b), the Board on the Unauthorized Practice of Law has recommended our approval of a consent decree proposed by relator, Cincinnati Bar Association, and respondent Mid-South Estate Planning, L.L.C. (“Mid-South”)-1 We accept the board’s recommendation and approve the proposed consent decree submitted by the parties, as follows:
{¶ 2} 1. By marketing and selling living trusts and other estate-planning documents in Ohio, Mid-South engaged in the unauthorized practice of law.
{¶ 3} 2. By providing legal advice regarding estate planning in Ohio either directly or through agents or employees, Mid-South Estate Planning, L.L.C., engaged in the unauthorized practice of law.
{¶ 4} 3. Mid-South Estate Planning, L.L.C., its successors and assigns, and its officers, members, agents, representatives, and employees are permanently enjoined from advertising, soliciting, or marketing estate-planning products, including but not limited to living trusts, to residents of the state of Ohio.
{¶ 5} 4. Mid-South Estate Planning, L.L.C., its successors and assigns, and its officers, members, agents, representatives, and employees are permanently enjoined from providing legal services or legal advice to Ohio residents or otherwise engaging in the unauthorized practice of law in the state of Ohio.
{¶ 6} 5. Mid-South Estate Planning, L.L.C., shall pay a civil penalty of $17,500 within ten days of this judgment.
Judgment accordingly.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.
Montgomery, Rennie & Jonson and George D. Jonson, for respondent.

. The board treated allegations against Mid-South separately from two other respondents charged in the underlying complaint, Senior Estate Planning Services of America, Inc., and Robert D. Tanner Jr., upon the filing pursuant to Gov.Bar R. VII(5b) of a joint motion for approval of this proposed consent decree. See Cincinnati Bar Assn. v. Mid-South Estate Planning, L.L.C., 121 Ohio St.3d 214, 2009-Ohio-747, 903 N.E.2d 295.